DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 3/4/2022 and the response to restriction requirement filed on 7/1/2022.  Claims 29-35 have been cancelled.  Claims 21-28 are currently pending and have been examined.
Election/Restrictions
Applicant’s election without traverse of Group I, with claims 21-28 readable thereon, in the reply filed on 7/1/2022 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The  platform of claim 21 is not within the statutory categories of invention. Regarding claim 21, claim 21 is a platform defined solely by first and second sets of orchestration services, which may cover computer software components under the standard of broadest reasonable interpretation in view of paragraphs [0072], [0083] and [0120] of the specification.  As such, claim 21 is directed to software per se and is therefore not within the statutory categories of invention.  However, for the purposes of compact prosecution, the analysis of claim 21 under Step 2 is included below.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Claim 21 recites:
21. A platform, comprising: 
a first set of orchestration services for orchestrating interactions with a cryptocurrency wallet of a user; and 
a second set of orchestration services for orchestrating interactions with a set of interfaces of a bank that maintains a bank account of the user; 
wherein the first and second sets of orchestration services coordinate a set of transaction workflows via the cryptocurrency wallet and the interfaces of the bank whereby upon receipt by the platform of an indicator to use cryptocurrency for a transaction, a user's account holding cryptocurrency is redeemed for an amount of fiat currency required for the transaction and a counterparty to the transaction is paid the amount of fiat currency. 


Referring to the bolded limitations above, independent claim 21 is directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claim 21 is directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted claim 21 only recites the commercial interaction of conducting a transaction using differing currencies.  Accordingly, claim 21 is directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claim 21, since this claim only contains mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial interaction (e.g., to receive, store, or transmit data), the recitation in claim 19 of “services” does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claim 21 does not pertain to an improvement in the functioning of any computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claim 21, this claim recites known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, using disparate currencies to pay for a transaction is well known as evidenced by the references cited on IDS filed 3/14/2022 and the PTO-892 attached to the present OA.  Moreover, the platform of claim 21 is disclosed taking the form of known devices, as discussed in paragraph [0067] of the Applicant’s specification.   Accordingly, claim 21 does not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claim 21 is not patent eligible.  Dependent claims 22-28 do not cure the deficiencies in their base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 22-28 merely refines the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using known activity such as the use of known GUIs (22), conventional variables to provide a recommendation to optimize a transaction in disparate currencies (23-27) including the use of training data (28) (2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia (US 10,055,715) in view of Benkreira (US 2021/0182805).
Claim 19 recites:
A platform, comprising: (Grassadonia, Fig. 2, 7:31-7:43, payment service 108)
a first set of orchestration services for orchestrating interactions with a cryptocurrency wallet of a user; and (Grassadonia, Fig. 2, 7:21-7:43, payment service 108 manages accounts including cryptocurrency ledger 204; Fig. 2, 8:5-8:48, digital wallet 212; Fig. 11, 21:4-21:13, services 732, 734; see also 18:64-19:30)
a second set of orchestration services for orchestrating interactions with a set of interfaces of a bank that maintains a bank account of the user; (Grassadonia, Fig. 2, 7:21-7:43, payment service 108 manages accounts including fiat currency ledger 206; Fig. 2, 8:60-8:67, bank account 222; Fig. 11, 21:4-21:13, services 732, 734; see also 18:64-19:30)
wherein the first and second sets of orchestration services coordinate a set of transaction workflows via the cryptocurrency wallet and the interfaces of the bank whereby upon receipt by the platform of an indicator to use cryptocurrency for a transaction, a user's account holding cryptocurrency is redeemed for an amount of fiat currency required for the transaction and a counterparty to the transaction is paid the amount of fiat currency.  (Grassadonia, Figs. 4A and 5, 12:60-12:65, customer 104’s cryptocurrency ledger 204 is debited and merchant 102’s fiat currency ledger 108 is credited with the value owed; Fig. 10C, 19:20-19:34, preemptively cash out portion of cryptocurrency.  Grassadonia does not specifically disclose that a user's account holding cryptocurrency is “redeemed” for an amount of fiat currency required for the transaction.  Benkreira, Fig. 1, [0067]-[0069], discusses the identified cryptocurrency exchange exchanging the purchase transaction-related cryptocurrency units to fiat currency and paying the merchant.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Grassadonia with the use of redemption for the transaction as in Benkreira in order to obtain a most favorable exchange rate as discussed in Benkreira, [0066], and Grassadonia, 7:44-8:43.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Benkreira in Grassadonia since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of transaction services using cryptocurrency and one of ordinary skill in the art would recognize the combination to be predictable.)

Claim 22 recites:
A platform of claim 21, wherein the user provides the indicator to use cryptocurrency in a checkout interface of a merchant who is a counterparty to the transaction.  (Grassadonia, Fig. 4, 10:64-11:3, merchant 102 or POS 105 can prompt customer 104 with payment options including cryptocurrency; Fig. 4, 11:53-11:61, POS device 105 can receive declaration of payment by cryptocurrency)
Claim 23 recites:
A platform of claim 21, wherein the indicator to use cryptocurrency is provided in response to a recommendation by an intelligent agent of the platform.  (Grassadonia, Fig. 10C, 19:4-19:13, payment service can observe that a particular currency is preferred and make this default account; 19:14-19:20, payment service can employ machine learning to predict when a conversion of currencies will be needed.  Grassadonia does not specifically disclose the indicator to use cryptocurrency is provided in response to a recommendation by an intelligent agent of the platform.  Benkreira, Fig. 1, [0064]-[0066], discusses best cryptocurrency exchange module 114.   It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Grassadonia with the use of a best cryptocurrency exchange module 114 to recommend a cryptocurrency as in Benkreira in order to obtain a most favorable exchange rate as discussed in Benkreira, [0066], and Grassadonia, 7:44-8:43.)
Claim 24 recites:
A platform of claim 21, wherein the indicator to use cryptocurrency is provided automatically by an intelligent agent of the platform.  (Grassadonia, Fig. 10C, 19:4-19:13, payment service can observe that a particular currency is preferred and make this default account where “default” reads on automatically under BRI in view of paragraph [0099] of the Applicant’s specification; 19:14-19:20, payment service can employ machine learning)

Claim 25 recites:
A platform of claim 24, wherein the intelligent provides the indicator based on learning from a data set of historical user payment behavior.  (Grassadonia, Fig. 10C, 19:4-19:13, payment service can observe that a particular currency is most recently used and make this default account; 19:14-19:20, payment service can employ machine learning; Fig. 10C, 19:20-19:34, customer 104’s purchase behavior)
Claim 26 recites:
A platform of claim 24, wherein the intelligent agent provides the indicator based on current marketplace information regarding at least one of an interest rate for borrowing and an exchange rate between cryptocurrency and fiat currency.  (Grassadonia, 17:31-17:39, payment service selects account that has most favorable exchange rate for customer; Fig. 2, 7:44-8:44, exchange rate between cryptocurrency and fiat currency.  See also Benkreira, Fig. 1, [0064]-[0066], best cryptocurrency exchange module 114.)
Claim 27 recites:
A platform of claim 24, wherein the intelligent agent provides the indicator based on current marketplace information regarding at least one of a price of cryptocurrency, an interest rate for borrowing, and an exchange rate between cryptocurrency and fiat currency.  (Grassadonia, 17:31-17:39, payment service selects account that has most favorable exchange rate for customer; Fig. 2, 7:44-8:44, exchange rate between cryptocurrency and fiat currency; Fig. 8, 17:44-17:59, market details.  See also Benkreira, Fig. 1, [0064]-[0066], best cryptocurrency exchange module 114.)



Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia (US 10,055,715) in view of Benkreira (US 2021/0182805) and further in view of Cella (US 2020/0294128).
Claim 28 recites:
A platform of claim 21, wherein at least one of the first set of orchestration services or the second set of orchestration services uses robotic process automation that is trained based on a training data set of user interactions with the platform.  (Grassadonia, 19:14-19:20, payment service can employ heuristics or machine learning to predict when a conversion of currencies will be needed.  It is believed that this portion of Grassadonia obviates the “robotic process automation” and “training” of claim 28 under the standard of BRI in view of at least paragraph [0055] of the Applicant’s specification.  However, as neither Grassadonia nor Benkreira specifically disclose “robotic process automation” and “training”, Cella, [0178], is further relied on to show the known use of robotic process automation as a system to perform tasks further utilizing training based on data collection.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Grassadonia as modified by Benkreira to include the robotic process automation and training of Cella in order to use models and AI to determine a value of an asset such as cryptocurrency as discussed in Cella, [0217].  Cella, [0749], also discusses an automated recommendation of cryptocurrencies or other currencies.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Cella in Grassadonia as modified by Benkreira since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, all three references are in the field of transaction services that use cryptocurrency and one of ordinary skill in the art would recognize the combination to be predictable.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Tollo (US 2021/0158339) discusses a transaction processor 4 can recommend a range of currency types, whether fiat or digital, [0050].
Faires (US 2013/0018738) discusses recommending a currency, [0088].
Mullins (US 11,295,359) discusses requiring a value represented in cryptocurrency with reference to fiat currency, 13:5-13:54.
Dhodapkar (US 11,263,603) discusses recommendations of security assets to use to fulfill a payment, 15:57-16:6.
Bag (US 2021/0409490) discusses robotic process automation, [0031].
Mathew (US 2021/0142297) discusses an intermediary cryptocurrency wallet module, Abstract.
Sanghvi (US 2020/0057565) discusses robotic process automation, [0030].
Kursun (US 2019/0244306) discusses robotic process automation, [0044].
Li (US 2019/0220856) discusses a cryptocurrency wallet account used in a fiat transaction, [0003].
Ronca (US 2015/0363769) discusses cryptocurrency real-time conversion system, Title.
Peck et al., “Security Interests: Bitcoins and Other Cryptocurrency Assets”, April 2019, noting that the SEC regards many sales of cryptocurrency tokens are securities offerings, page 2.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGORY HARPER/Examiner, Art Unit 3692